FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made and entered into as of September 21, 2006 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006 (as amended, the “Purchase Agreement”), with respect
to that certain real property commonly known as One World Trade Center, located
in the County of Los Angeles, State of California, and more particularly
described in the Purchase Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this First Amendment and
not otherwise defined in this First Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Elevator Maintenance. In the course of Buyer’s diligence review, Buyer has
discovered various deferred maintenance and compliance issues with respect to
the elevators at the Property. Buyer believes that these issues are the
responsibility of Otis Elevator (“Otis”) pursuant to the terms of the existing
elevator maintenance contract for the Property. Seller will use commercially
reasonable efforts to cause Otis to enter into a letter agreement substantially
in the form attached hereto as Exhibit G (the “Otis Letter”), prior to Closing.
Seller shall also use commercially reasonable efforts to cause Otis to complete
all deferred maintenance and compliance work items specified in the Otis Letter
as soon as possible, and Seller will keep Buyer reasonably informed of
discussions with and requests made of Otis and the progress made by Otis in
completing the necessary work. If and to the extent such deferred maintenance
and compliance work has not been completed prior to Closing, and Otis has not
confirmed in writing its obligation to complete post-Closing at no cost to
Buyer, pursuant to the Otis Letter, then at Closing Seller will escrow funds
sufficient to assure post-Closing completion of such work.

3. Easement/Restriction Estoppels. In the course of Buyer’s title review, Buyer
determined that two title restrictions encumbering the Property impose
obligations on Seller and adjacent operators with respect to parking and
easement arrangements, and such agreements provide for the delivery of estoppels
upon request by a party thereto. Therefore, Seller agrees to request and to
obtain and deliver to Buyer prior to closing the following:



  •   Estoppel from the owner of the “Hotel Property” under the Declaration of
Reciprocal Easements and Restrictions, recorded December 8, 2003 as Instrument
No. 03-3685970, as amended by a First Amendment to Declaration of Reciprocal
Easements and Restrictions, recorded January 7, 2005 as Instrument
No. 05-0050898.  Such estoppel shall be substantially in form and content as
that which is attached to Buyer’s title objection letter as Exhibit A.



  •   Estoppel from the owners of the “Hotel Property” and the “Broadway Parking
Property” under the Parking Easement Agreement recorded December 8, 2003 as
Instrument No. 03-3685975.  Such estoppel shall be substantially in form and
content as that which is attached to Buyer’s title objection letter as
Exhibit B.

Buyer agrees that delivery of the foregoing estoppels substantially in the forms
referenced and showing no matter which is materially adverse to the operation,
ownership or maintenance of the Property will satisfy this Closing condition.
Further, Buyer agrees to approve or reject any estoppel provided pursuant to the
terms of this Section 3 within three (3) business days following receipt
thereof, and any failure to reject such estoppel shall be conclusively be deemed
to be Buyer’s approval of such estoppel.

4. Diesel Permit. Seller has advised Buyer that it is in the process of
obtaining necessary permits for the existing diesel tank at the Property.
Accordingly, Seller confirms that it will obtain and deliver to Buyer prior to
Closing and as a condition thereto a current permit issued by the City of Long
Beach Fire Department with respect to the diesel tank.

5. NPDES Permit. Seller has advised Buyer that it is in the process of obtaining
a current National Pollutant Discharge Elimination System (NPDES) permit with
respect to the operation of the water collection sump at the Property. With
respect to the NPDES permit, Seller confirms that it has retained an
environmental/water testing consultant to perform the necessary tests (the
“NPDES Testing”) and produce the reports required for completing the NPDES
permit application. Seller will cause such consultant to expedite the NPDES
Testing and reporting procedure and Buyer’s consultant shall be permitted to
observe the testing work, and Buyer will be promptly provided with copies of all
reports and studies issued with respect to the water collection sump. Seller
will use commercially reasonable efforts and will spend such funds as may be
necessary to cause the NPDES Testing and other work necessary to secure the
NPDES permit to be expeditiously completed. It shall be a condition to Closing
that the NPDES permit is issued with respect to the water collection sump, as
referenced herein. However, in the event all other conditions to Closing are
satisfied but the NPDES permit is not yet issued, Seller shall have the right,
by delivering written notice to Buyer, to extend the Closing for up to thirty
(30) days in order to secure the NPDES permit prior to Closing.

6. CAM Charges Disputes. Seller acknowledges that certain tenants of the
Property have disputed their obligation to pay additional rent under their
leases and have questioned the calculation and methodology of the additional
rent passed through to tenants. Seller has advised Buyer that the pending
disputes have been or will be amicably resolved. Accordingly, Seller shall use
its commercially reasonable efforts to cause each of the tenants listed on
Exhibit C to confirm in writing prior to Closing, under their estoppels or
otherwise, that there remain no pending disputes or audits with respect to
additional rent payable under such leases, and that the matters referenced in
Exhibit C have been resolved. For purposes of this section, Seller shall be
deemed to have satisfied Seller’s obligation under this section if Seller
exercises commercially reasonable efforts in seeking tenant estoppels from each
of these tenants, provided that Section 10.1.3 of the Purchase Agreement is
hereby amended to add Salomon Smith Barney, Inc. as a “Major Tenant.”

7. Service Contracts. The list of Contracts attached as Exhibit D to the
Purchase Agreement is hereby replaced with and superseded by the list of
Contracts attached to this First Amendment as Exhibit D. Buyer will assume the
Contracts set forth in Exhibit D attached hereto.

8. Schedule of Leases. The schedule of Leases attached as Exhibit E to the
Purchase Agreement is hereby replaced with and superseded by the schedule of
Leases attached to this First Amendment as Exhibit E. Seller agrees to use
commercially reasonable efforts to obtain and deliver to Buyer as soon as
possible any missing items referenced in Exhibit E.

9. Personal Property. The schedule of Personal Property attached as Exhibit F to
the Purchase Agreement is hereby replaced with and superseded by the schedule of
Personal Property attached to this First Amendment as Exhibit F.

10. Pending Leases. Seller confirms that it has not entered into and is not
bound to enter into any leases, or any modifications, amendments or renewals
thereof other than those listed in Exhibit E attached hereto. Accordingly,
Seller will not enter into any leases, or any modifications, amendments or
renewals thereof following the execution and delivery of this First Amendment,
without first obtaining Buyer’s consent in accordance with the terms of Section
8.3.2 of the Purchase Agreement.

11. Approval Notice. Seller and Buyer acknowledge that this Amendment shall
constitute Buyer’s Approval Notice pursuant to the terms of Section 6.1 of the
Purchase Agreement. This confirms that buyer wishes to proceed with purchase of
the Property in accordance with, and subject to, the terms and conditions of the
Purchase Agreement.

12. Miscellaneous. Except to the extent expressly modified by this First
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this First Amendment and the Purchase
Agreement, the terms and conditions of this First Amendment shall control. This
First Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This First Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

             
 
  By:
Its:   GREIT – One World Trade Center GP, LLC,
a California limited liability company
General Partner  



 
           
 
      By:G REIT, L.P.,
a Virginia limited partnership,
Its:sole member  



 
           
 
      By:G REIT, Inc.,
a Maryland corporation,
Its:General Partner  



 
           
 
      By: /s/ Andrea R. Biller  

 
         

 
      Name: Andrea R. Biller  

 
           
 
      Title: Executive V.P.  

 
         

 
           
BUYER:
 
 
 

 
             
       
 
            LEGACY PARTNERS REALTY FUND II, LLC,
       
 
            a Delaware limited liability company
       
 
            By:   Legacy Partners Investment Management Services, LLC
   
 
           
Its:
  a Delaware limited liability company
Managing Member  

 


 
           
 
  By:   /s/ Robert F. Phipps  

 
           
 
  Name:   Robert F. Phipps  

 
           
 
  Title:   V.P.  

 
           
 
           

2